In re Mobile Addiction, LLC
Case No. 19-11449-11

Schedule 4 - Amended Plan
List of Utility Companies Receiving Treatement as an Administrative Claim under 11 U.S.C. 503(b)(9)

Creditor                                  POC #      Total Claim    Admin Claim    Non-Admin

Cirro Energy                                61      $    1,301.03   $   1,283.60   $      17.43
Green Mountain Energy                       62      $      751.26   $     187.55   $     563.71
New Mexico Gas Co.                          26      $      216.77         $72.30   $     144.47
Portland General Electric                   3       $    1,743.54   $     629.21   $   1,114.33
Qwest Corporation                           11      $    1,291.72   $   1,291.72   $        -
Reliant Energy Services                     57      $    1,922.49   $   1,714.01   $     208.48

                                            TOTAL $     3,214.21 $      3,005.73 $       208.48




                    Case 19-11449       Doc# 207-4      Filed 04/08/20      Page 1 of 1
